Citation Nr: 0941906	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  06-14 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

1. Whether there is new and material evidence to reopen the 
character of the appellant's discharge on a claim of 
entitlement to VA benefits. 

2. Whether the character of the appellant's discharge is a 
bar to benefits administered by the Department of Veterans 
Affairs.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The appellant had a period of service from May 1970 to August 
1971, the character of discharge of which is the matter on 
appeal.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an administrative decision, dated in January 
2005, of the VA RO in Oakland, California.

In July 2009, the appellant appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record.

Following the issuance of the supplemental statement of the 
case in February 2008, the appellant submitted additional 
evidence in support of his claims and waived the right to 
have the evidence initially considered by the RO.  38 C.F.R. 
§ 20.1304(c).


FINDINGS OF FACT

1. In January 2003, the RO denied the appellant's claim of 
service connection for posttraumatic stress disorder because 
of the nature of the appellant's discharge and the appellant 
was notified of the decision and did not appeal.  

2. The additional evidence presented since the decision in 
January 2003 by the RO, denying the appellant's application 
of the claim of service connection for posttraumatic stress 
disorder because of the nature of the appellant's discharge 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim.

3. Prior to entry into service, in May 1968, the appellant 
was convicted for the crime of public indecency and was 
sentenced to a state criminal mental health institution.

4. Upon entry into service, the appellant did not disclose 
his criminal conviction or his admission to a mental health 
institution.

5. During service the appellant was absent without official 
leave (AWOL) in March 1971, May 1971, and June 1971.  He was 
additionally confined from August 1970 to November 1970.

6. The appellant was discharged in August 1971, under 
undesirable discharge in lieu of a trial by court martial 
after the U.S. Army learned of the preservice criminal 
conviction and hospitalization in a state mental health 
institution.  His DD Form 214 lists his character of service 
as under conditions less than honorable and the separation 
program number characterizes the appellant's discharge as due 
to "misconduct/fraudulent entry into the Army."

7. Effective June 1977, the appellant's character of 
discharge was upgraded to under honorable conditions under 
the Department of Defense Special Discharge Review Program.  
He was issued a DD Form 215, correction to DD Form 214 and a 
revised DD Form 214.

8. In May 1978, the U.S. Army Discharge Review Board 
determined that the appellant did not qualify for upgrading 
under the uniform standards for discharge review and in 
August 1978, VA determined the appellant ineligible for VA 
benefits because his discharge was issued under dishonorable 
conditions.

9. The appellant's failure to disclose his criminal 
conviction and subsequent hospitalization in a mental health 
institution constituted willful and persistent misconduct.

10. The appellant was not insane during any part of his 
military service and there is no compelling circumstance that 
would serve as a basis for concluding a bar to benefits 
should not be imposed.


CONCLUSION OF LAW

1. The rating decision in January 2003 by the RO, denying the 
application of the claim of service connection for 
posttraumatic stress disorder because of the nature of the 
appellant's discharge became final.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2009); 38 C.F.R. § 20.1100 (2009).

2. The additional evidence presented since the rating 
decision in January 2003 is new and material, and the claim 
is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.156 (2009).

3. The character of the appellant's discharge from his 
service of May 1970 to August 1971 is a bar to benefits 
administered by the Department of Veterans Affairs.  38 
U.S.C.A. § 5303 (West 2002 & 2009); 38 C.F.R. § 3.12(b), 
(c)(6), (d)(1), (d)(3), (d)(4), (h)(2) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __, 129 S. Ct. 1696, 1700-1701 (April 21, 
2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006). 

In a new and material evidence claim, the VCAA notice must 
include notice of the evidence and information that is 
necessary to reopen the claim and the evidence and 
information that is necessary to establish the underlying 
claim for the benefit sought. Kent v. Nicholson, 20 Vet. App. 
1, 9 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

The RO provided VCAA notice by letters, dated in May 2004, 
January 2005, and February 2005.  The appellant was notified 
that he should submit evidence proving that he received a 
discharge that can be considered honorable for VA purposes.  
He was notified that VA would obtain VA records and records 
of other Federal agencies and that he could submit other 
records not in the custody of a Federal agency, such as 
private medical records or with his authorization VA would 
obtain any nonfederal records on his behalf.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) 
(identifying evidence to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence); 
of Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(identifying the document that satisfies VCAA notice); of 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) 
(38 C.F.R. § 3.159 notice); and of Kent v. Nicholson, 20 Vet. 
App. 1, 9 (2006) (the elements of a new and material evidence 
claim).

As for the omission in the VCAA notice of the provisions for 
the effective date of the claim and for the degree of 
disability assignable, as the question on appeal is the 
character of discharge, which is the condition precedent to a 
valid claim of service connection and as the effective date 
of the claim and the degree of disabilities are the 
downstream elements, following the grant of service 
connection, and as the question of appeal does not involve 
the adjudication of a claim of service connection, the 
omission does not affect the essential fairness of the 
adjudication of the current claim, that is, the character of 
discharge, and the error is harmless.

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing error was cured by content-
complying VCAA notice after which the claims were 
readjudicated as evidenced by the supplemental statement of 
the case, dated in February 2008.  Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Timing error cured by 
adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.)

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service 
personnel records, VA records, and the appellant has 
submitted lay statements and medical records.

As the appellant has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the appellant in developing the facts pertinent to the claims 
is required to comply with the duty to assist. 

Common Factual Background

Prior Evidence Received Before the Current Claim to Reopen

After the appellant was separated from service in August 
1971, the appellant, in July 1978, claimed entitlement to 
service connection for dizziness and headaches, and in August 
1978, the RO denied that claim because the discharge was 
issued under dishonorable conditions.  The appellant was 
notified of that decision at the time it was rendered, and 
did not appeal.

The appellant has since claimed entitlement to VA benefits at 
various times and either the RO or the Board has determined 
that new and material evidence had not been submitted to 
reopen the previously denied claim.  The appellant was 
notified of those decisions and did not appeal.  

The most recent denial before the claim now before the Board 
occurred in January 2003 when the RO denied a claim for 
service connection for posttraumatic stress disorder because 
the appellant had not submitted new and material evidence 
regarding the character of discharge.  The appellant was 
notified of the determination and of his appellate rights but 
did not timely perfect an appeal.  The decision is therefore 
final.  38 U.S.C.A. § 7105.   A final decision cannot be 
reopened unless new and material evidence is presented.  
38 U.S.C.A. § 5108.  

At that time, January 2003, the RO had the following 
evidence:

The appellant's service treatment records, including his 
enlistment/induction physical dated May 1970, at which time 
he marked "no" when asked if he had ever been a patient in 
a mental hospital or sanitarium.  

The appellant's enlistment contract that he signed in May 
1970.  There was a statement that he understood a material 
omission or misstatement may result in early separation.  
Although asked, the appellant did not indicate he had been 
arrested, cited, or charged by any governmental entity for 
violation of the law, been convicted of a felony, or 
imprisoned by a court.

Records from a special court-martial in November 1970 which 
resulted on the appellant being convicted of assaulting a 
military police officer.  The documents indicate basically 
that there was an altercation involving another serviceman 
then involved in his own court-martial proceeding.  The 
appellant was convicted and sentenced to confinement from 
August 1970 to November 1970.  

Various service records indicate the appellant was AWOL for 
15 days in March 1971, 25 days in May 1971, and 3 days in 
June 1971.  As a result, the appellant underwent a special 
court-martial in July 1971 and pled guilty to the May and 
June AWOL periods.  A marriage certificate showing that the 
appellant married in March 1971 in the middle of the first 
period he was AWOL.

A June 1971 psychiatric evaluation that stated the appellant 
was mentally responsible to distinguish between right and 
wrong and did not have any disqualifying mental or physical 
disease or defect sufficient to warrant discharge through 
medical channels.

In a physical examination in June 1971, just before his 
discharge, the appellant marked "yes" that he had been a 
patient in a mental health hospital or sanitarium.

A June 1971 report from the Federal Bureau of Investigation 
indicated the appellant was arrested in September 1967 and 
convicted in October 1967 for indecent exposure.  There is 
also a certified copy of the October 1969 judgment sentencing 
the appellant to the Lima State Hospital for the Criminal 
Insane and a court record indicating his release in December 
1969.  The Court documents indicate the appellant was 
indicted for felony assault but pled guilty to the lesser 
included offense of indecent exposure.

In July 1971, a U.S. Army Colonel noted the appellant 
intentionally upon entry concealed a prior conviction by a 
civilian (i.e., non-military) court for indecent exposure.  
This constituted fraudulent entry and the Colonel recommended 
that the appellant should be removed from service under other 
than honorable conditions and that the appellant receive an 
Undesirable Discharge Certificate.  The memorandum also noted 
the appellant had just been tried and sentenced to two months 
hard labor for two periods of AWOL and his in-service conduct 
would also warrant discharge.

In July 1971 the acting commander at Fort Sill, Oklahoma 
approved the appellant's discharge and that a DD Form 258(a) 
(Undesirable Discharge Certificate) would be furnished.

There also was a letter from the U.S. Army to the appellant 
signed in July 1971 advising him of the proposed discharge 
based upon fraudulent entry and a listing of his rights to 
contest the proposed discharge.  In a document the appellant 
signed two days later, upon the advice of counsel, he waived 
consideration by a board of officers or to present evidence 
or to be represented by counsel in the discharge proceedings.  
The statement also included a statement that he understood 
that, as a result of a discharge under conditions other than 
honorable, he may be ineligible for veterans benefits.

The original DD Form 214 indicates the Veteran lost 142 days 
of service that include the period of confinement and the 
days he was AWOL.    The character of service is listed as 
"under conditions other than honorable."  Under the reason 
and authority section of the original DD Form 214, the 
"SPN" or "separation program number" is 280 or 
misconduct/fraudulent entry into the Army.  The file contains 
two copies of the original DD Form 214.  One copy of the 
original DD Form 214 also has the word "void" handwritten 
across it, but the other copy does not.

In June 1977, the appellant applied for reconsideration of 
his discharge under the Department of Defense (DOD) Special 
Discharge Review Program and the appellant's discharge was 
upgraded from "discharge under conditions other than 
honorable" to "under honorable conditions (general)."  As 
a result, the appellant was issued a DD Form 215, dated in 
July 1978, which indicates the appellant's status has been 
upgraded to general discharge under honorable conditions.  
The file also contains numerous copies of amended DD Form 214 
which reflects the upgrade was made by the DOD Special 
Discharge Review Program.  The character of service was now 
"under honorable conditions" but still listed "SPN 280" in 
the authority and reason section for discharge

In May 1978, the U.S. Army Discharge Review Board did not 
affirm the upgraded discharge under the uniform standards as 
required by Public Law 95-126.

In letters dated in May, June, and July 1978 the appellant 
was informed of the decision by the U.S. Army Discharge 
Review Board not to uphold the upgrade, and that VA benefits 
were contingent pursuant to Public Law 95-126 to review by 
both the U.S. Army Discharge Review Board and VA.  The 
appellant was also advised that VA would make its 
determination under 38 C.F.R. § 3.12, and enclosed a copy of 
the regulation as well as explaining he could submit evidence 
on his own behalf to explain any favorable circumstances for 
his discharge due to fraudulent entry or the AWOL periods.  
The letter also explained his other rights before the VA made 
its determination.

In an August 1978 letter, VA made an unfavorable 
determination that the discharge in August 1971 was issued 
under dishonorable conditions.  As a result, the appellant 
was told that he was not eligible for VA benefits such as 
compensation.  The letter also explained his appellate 
rights.  Because the appellant had moved, a second letter was 
sent in December 1978.  The appellant never perfected an 
appeal of the August 1978 or the December 1978 letter.

In January 1981, the U.S. Army Board for Correction of 
Military Records considered the appellant's request to change 
his discharge to a physical disability discharge based on a 
December 1979 report from a private psychiatrist who 
indicated the appellant suffered from depressed mood, 
excessive alcohol use, and was a potential danger to himself 
and had severely impaired social, familial and occupational 
functioning.  The Board concluded there was no basis to grant 
the request to change the discharge.




Evidence Received by VA under the Current Claim to Reopen

The current claim to reopen was received at the RO in January 
2004 when the appellant sought service connection for 
hypertension.  The following documents and evidence have been 
received by the RO since the denial of the prior claim in 
January 2003:  

A statement from the appellant's private psychiatrist stating 
the appellant has been a patient since July 2001 and is being 
treated for a mental illness.  

Several copies of the amended DD Form 214 and Form 215 
reflecting the upgrade in discharge status by the DOD Special 
Discharge Review Program.

A statement by the appellant received by VA in March 2005 
explaining that it has always been very difficult for him to 
communicate and function around others.  The appellant 
explained that his attitude was bad and he entered the 
military with problems he could not control.  He admitted he 
had a criminal record but he had been on his own since he was 
a child.  When the appellant entered the military, he 
rebelled and could not take what he believed was badgering 
and out right hatred from his fellow troops.  It escalated to 
the point where he hated everyone in uniform.  He asked that 
VA take into consideration his feelings of being trapped and 
that everyone was against him.  He further stated he has been 
diagnosed with posttraumatic stress disorder and that the 
time he spent in the military was traumatic and contributed 
to his current mental condition.  He also believes his 
military discharge upgrade should have been upheld and 
recognized.

The file also contains a three page handwritten statement by 
the appellant concerning his current housing situation.  In 
passing, the Board notes that this statement, although new, 
is obviously not material to the claim of the character of 
discharge.

In October 2007, the appellant sent VA a copy of his marriage 
certificate showing he married in March 1971 during his first 
AWOL period.  He explained that he asked for the time off to 
get married and when refused, he left because of the need to 
marry his fiancée.  The appellant also argued the first 
special court martial contained conflicting versions as to 
whether he was assaulted by the military police (MP) or vice 
versa.  

The appellant, in a statement received by VA in July 2009, 
explained the second AWOL period occurred because his 
grandmother passed away and he needed to be with his family.  
He stated that as a child, he lived more with this 
grandmother than his mother.  As for the June 1971 AWOL 
period, the appellant stated that "there were more family 
problems that [he] had to attend to."

At his hearing, the appellant testified that he received 
permission for leave to get married, but when he returned, 
his commanding officer (CO) told him that he did not have 
permission.  He did not remember if he received any 
permission to leave when his grandmother passed away.  He 
also stated that he did not hit the MP during a demonstration 
about military personnel.  According to the appellant, an 
African American, he was singled out by the one MP, also 
African American, because the appellant was the only African 
American present.  The appellant testified that he believed 
this court martial was racially motivated.

Analysis of New and Material Evidence to Reopen the Claim 
Concerning Character of Discharge

An unappealed decision by the RO or a decision of the Board 
is final. 38 U.S.C.A. §§  7104(b), 7105.  The claim may 
nevertheless be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.

Regardless of the RO's characterization of the claim, the 
Board is without jurisdiction to consider the substantive 
merits of the claim for service connection in the absence of 
a finding that new and material evidence has been presented.  
The Board therefore must determine whether new and material 
evidence has been received to reopen the previously denied 
claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001).

The appellant's application to reopen the claim of the 
character of his service was part of a claim for service 
connection for hypertension that was received in January 
2004.

The regulatory definition of new and material evidence means 
evidence not previously submitted to agency decision makers; 
which relates, either by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the claim, which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

As for the evidence submitted in the current claim to reopen, 
this includes his statements that he went AWOL to get married 
believing that he had permission to leave but upon return he 
was told that no permission was given (the first time) and 
that his grandmother passed away (the second time).  It also 
consists of his statements and testimony explaining his 
conduct and his attitude to the military as due to racial 
conflicts.  For purpose of reopening a claim, the credibility 
of newly submitted evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  Thus, the statements of the 
appellant as to why he went AWOL, what happened in the 
assault incident, and his impressions and attitude about the 
military are presumed credible for the limited purpose of 
determining whether new and material evidence had been 
submitted to reopen his claim for service connection. 

This evidence is new and material because it was not 
previously before the RO for consideration in January 2003 
and because it relates to the unestablished fact necessary to 
substantiate the claim, that is, showing that the appellant 
had a compelling reason to explain his conduct, the absence 
of which was the basis for the prior denial, and therefore 
his conduct does not constitute willful and persistent 
misconduct.

The new evidence, on its face, raises raises a reasonable 
possibility of substantiating the claim.  Therefore, the 
Board finds that the criteria under 38 C.F.R. § 3.156(a) have 
been satisfied, and the claim is reopened.

Character of Discharge

Due Process Concerns

Because the RO did not reopen the appellant's claim, the 
Board must consider whether adjudicating the claim on the 
merits at this time would result in unfair prejudice to the 
appellant by the Board's adjudication, in the first instance, 
of the claim of the character of his discharge on the merits.  
See Curry v. Brown, 7 Vet. App. 59 (1994); Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  In Bernard, the Court held that 
before the Board may address a matter that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities. 

Although the RO did not reopen the claim, in the decision of 
January 2005, as well as the statement of the case in April 
2006 and the supplemental statements of the case in February 
2008, the RO notified the appellant of the criteria for 
character of discharge entitling a claimant to VA benefits, 
and citing the criteria, why the appellant's discharge did 
not qualify him to proceed for compensation or pension.  This 
included the RO quoting the regulations defining character of 
discharge.  The April 2006 statement of the case included the 
following subsections of 38 C.F.R. 
§ 3.12 "character of discharge":

(b) A discharge or release from service under one of the 
conditions specified in this section is a bar to the payment 
of benefits unless it is found that the person was insane at 
the time of committing the offense causing such discharge.

(c) Benefits are not payable where the former service member 
was discharged or released under one of the following 
conditions:

(c)(1) By reason of a general court-martial.

(c)(6) By reason of a discharge under other than honorable 
conditions issued as a result of an absence without official 
leave (AWOL) for a continuous period of at least 180 days. 
This bar to benefit entitlement does not apply if there are 
compelling circumstances to warrant the prolonged 
unauthorized absence.

(d) A discharge or release because of one of the offenses 
specified in this paragraph is considered to have been issued 
under dishonorable conditions:

(d)(1) Acceptance of an undesirable discharge to escape trial 
by general court-martial.

(d)(3). An offense involving moral turpitude.  This includes, 
generally, conviction of a felony.

(d)(4) Willful and persistent misconduct. This includes a 
discharge under other than honorable conditions, if it is 
determined that it was issued because of willful and 
persistent misconduct.  A discharge because of a minor 
offense will not, however, be considered willful and 
persistent misconduct if service was otherwise honest, 
faithful and meritorious.

(h) Unless a discharge review board established under 10 
U.S.C. 1553 determines on an individual case basis that the 
discharge would be upgraded under uniform standards, an 
honorable or general discharge awarded under one of the 
following programs does not remove any bar to benefits 
imposed under paragraph (d).

(1) Presidential Proclamation 4313.

(2) The Department of Defense's special discharge review 
program effective April 5, 1977.

(3) Any discharge review program implemented after April 5, 
1977 that does not apply to all persons administratively 
discharged or released from active military service under 
other than honorable conditions.

Thereafter the appellant had the opportunity to submit 
additional argument and evidence on numerous occasions, to 
include during his personal hearing with the undersigned.  
The appellant has also retained the services of a 
representative.

Thus, after a review of the evidentiary record, the Board 
concludes that all due process concerns have been satisfied.  
See 38 C.F.R. § 3.103 (2009). 

Having received copies of the decision, the statement of the 
case, and the supplemental statements of the case, a 
reasonable person could be expected to understand from the 
notice provided what was needed to prove his claim.  It is 
apparent from the evidence submitted by the appellant, 
including his testimony, that he knew he had to show that he 
had to present evidence to explain or contradict a finding of 
discharge under dishonorable conditions.

Because VA provided the appellant with reasonable notice of 
how to prove his status as a veteran, the appellant 
demonstrated actual knowledge as the type of evidence he 
needed, and he had a meaningful opportunity to participate 
effectively in the processing of the claim as he had the 
opportunity to submit additional argument and evidence and to 
address the claim at a hearing, the Board finds that it would 
not affect the essential fairness of the adjudication to 
proceed to the merits of the issue on appeal.  The Board may 
proceed with appellate review at this time without 
prejudicing the appellant and return of this case to the RO 
for additional consideration is not required.

Governing Law and Regulations on Character of Discharge

Having reopened the claim and addressed due process 
procedural concerns, the Board will now address whether the 
appellant's character of discharge is a bar to VA benefits.

When a person is seeking VA benefits, it first must be shown 
that the service member, upon whose service such benefits are 
predicated, has attained the status of veteran.  Holmes v. 
Brown, 10 Vet. App. 38, 40 (1997).  See also Cropper v. 
Brown, 6 Vet. App. 450, 452 (1994) (citing Aguilar v. 
Derwinski, 2 Vet. App. 21 (1991) and 38 U.S.C.A. § 1110).  
The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2).  A discharge or release from active 
service under conditions other than dishonorable is a 
prerequisite to entitlement to VA pension or compensation 
benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a).

A person seeking to establish veteran status must do so by a 
preponderance of the evidence, and the benefit-of-the-doubt 
doctrine, 38 U.S.C.A. § 5107(b), is not applicable to that 
determination of status.  See Aguilar, supra.

When a serviceman receives an other than honorable discharge, 
VA must decide whether the character of such discharge is 
honorable or dishonorable (and not qualifying for VA 
benefits).  Applicable law and regulation itemize conditions 
under which an other than honorable discharge would be 
considered dishonorable, among them are acceptance of an 
undesirable discharge to escape trial by general court-
martial; an offense involving moral turpitude, which 
includes, generally, conviction of a felony; and willful and 
persistent misconduct.  38 U.S.C.A. §§ 101(2), 5303; 38 
C.F.R. § 3.12(d).  A discharge or release from service under 
one of the conditions specified in 38 C.F.R. § 3.12 is a bar 
to the payment of benefits unless it is found that the person 
was insane at the time of committing the offense.  38 C.F.R. 
§ 3.12(b).

The appellant does not argue and the record does not suggest 
that the bar to benefits should be overturned because the 
appellant was insane. 38 U.S.C.A. § 5303(b); 38 C.F.R. § 
3.12(b). While the appellant apparently has been treated for 
posttraumatic stress disorder (PTSD) or other mental heath 
disorders after service, there is no evidence that the 
appellant was insane at the time of service and symptoms of 
PTSD, if present, do not equate to insanity.  See 38 C.F.R. § 
3.354(a).

As noted above, any discharge or release because of willful 
and persistent misconduct will be considered to have been 
issued under dishonorable conditions.  A discharge because of 
a minor offense will not, however, be considered willful and 
persistent misconduct if service was otherwise honest, 
faithful and meritorious.  38 C.F.R. § 3.12(d)(4).  

Because the charges that led to the appellant's discharge 
included his unexcused absences and he has submitted evidence 
explaining those absences, a discussion of the regulations 
concerning unexcused absences or absent without leave (AWOL) 
is warranted.  A person discharged under conditions other 
than honorable on the basis of an absence without official 
leave period of at least 180 continuous days is barred from 
receipt of VA benefits unless such person demonstrates to the 
satisfaction of the Secretary that there are compelling 
circumstances to warrant such prolonged unauthorized absence.  
38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(c)(6).

The record reflects that the appellant was AWOL for 15 days 
in March 1971, 25 days in May 1971, and 3 days in June 1971.  
All three periods of absence without official leave are well 
short of the 180 days required for the periods of AWOL to be 
considered to be prolonged.  38 C.F.R. § 3.12(c)(6).

His periods of AWOL, however, are still relevant on the issue 
of willful and persistent misconduct.  AWOL cannot constitute 
a minor offense for purposes of willful and persistent 
misconduct.  See Stringham v. Brown, 8 Vet. App. 445, 448 
(1995); Cropper v. Brown, 6 Vet. App. 450, 452, 453 (1994); 
Struck v. Brown, 9 Vet. App. 145, 153 (1996).  To that end, 
why the appellant went AWOL may be examined.

The following factors will be considered in determining 
whether there are compelling circumstances to warrant the 
prolonged unauthorized absence, that is, whether the 
appellant's AWOL periods constituted willful and persistent 
misconduct: 

(i) Length and character of service exclusive of the period 
of prolonged AWOL.  Service exclusive of the period of 
prolonged AWOL should generally be of such quality and length 
that it can be characterized as honest, faithful and 
meritorious and of benefit to the Nation. 

(ii) Reasons for going AWOL.  Reasons which are entitled to 
be given consideration when offered by the claimant include 
family emergencies or obligations, or similar types of 
obligations or duties owed to third parties.  The reasons for 
going AWOL should be evaluated in terms of the person's age, 
cultural background, educational level, and judgmental 
maturity.  Consideration should be given to how the situation 
appeared to the person himself, and not how the adjudicator 
might have reacted.  Hardship or suffering incurred during 
overseas service, or as a result of combat wounds of other 
service-incurred or aggravated disability, is to be carefully 
and sympathetically considered in evaluating the person's 
state of mind at the time the prolonged AWOL period began. 

(iii) A valid legal defense exists for the absence which 
would have precluded a conviction for AWOL.  Compelling 
circumstances could occur as a matter of law if the absence 
could not validly be charged as, or lead to a conviction of, 
an offense under the Uniform Code of Military Justice. 38 
C.F.R. § 3.12(c)(6)(i-iii).

This case also involves evidence concerning reviews by 
various boards that have reviewed the appellant's discharge 
from service.  The designation of the discharge as honorable 
or dishonorable by the service department is binding on VA as 
to character of discharge, 38 C.F.R. § 3.12(a), but only if a 
discharge review board established under 10 U.S.C.A. § 1553 
determines on an individual case basis that the discharge 
would be upgraded under uniform standards meeting the 
requirements set forth in 38 C.F.R. § 3.12 (g).  Absent that, 
an honorable or general discharge awarded under one of the 
following programs does not remove any bar to benefits 
imposed under 38 C.F.R. § 3.12 (c) or (d): (1) the 
President's directive of January 19, 1977, implementing 
Presidential Proclamation 4313 of September 16, 1974; or (2) 
the Department of Defense 's special discharge review program 
effective April 5, 1977; or (3) any discharge review program 
implemented after April 5, 1977, that does not apply to all 
persons administratively discharged or released from active 
military service under other than honorable conditions.  38 
C.F.R. § 3.12(h).




Analysis

After careful review, the Board has determined that the 
appellant's service cannot be characterized as "other than 
dishonorable" for purposes of VA benefits.  The Board has 
determined that the appellant did not render faithful and 
meritorious service and the nature and quantity of the 
misdeeds in service leading to his discharge were willful and 
persistent.

While the term "meritorious" is not defined by regulation, 
the general meaning of "meritorious" denotes "meriting esteem 
or reward."  Black's Law Dictionary (9th Ed. 2009).   In the 
context of military service, a service member is expected and 
required to perform his duties in a satisfactory manner and 
to obey lawful orders.  Willful misconduct means an act 
involving conscious wrongdoing or known prohibited action.  
An act is willful misconduct where it involves deliberate or 
intentional wrongdoing with knowledge of or wanton and 
reckless disregard of its probable consequences.  Mere 
technical violation of police regulations or ordinances will 
not per se constitute willful misconduct.  38 C.F.R. § 3.1(n) 
(2009).

While the appellant has argued that he had compelling 
circumstances for at least two of his AWOL periods and his 
period of confinement under 38 C.F.R. 
§ 3.12(c)(6)(i-iii), he has not provided any justification 
for his failing to disclose upon entry his criminal 
conviction and subsequent involuntary hospitalization.  The 
Board finds that this overall outweighs any positive aspects 
of the appellant's military service.  The Board finds further 
that the fraudulent entry committed by the appellant is 
characteristic of willful and persistent misconduct which is 
not consistent with the honest, faithful and meritorious 
service for which veterans' benefits are granted.  See also 
38 C.F.R. § 3.14(b) (an undesirable discharge by reason of 
fraudulent enlistment voids the enlistment from the 
beginning.)

Besides relating to persistent and willful misconduct, the 
appellant's indecent exposure conviction could also be 
construed as an offense involving moral turpitude, which 
includes, generally, conviction of a felony.  See 38 C.F.R. 
§ 3.12(3).  

Therefore, the Board finds no basis upon which to deem the 
appellant's offense minor or to otherwise find that such did 
not amount to willful and persistent misconduct.  Thus, his 
discharge must be considered as having been under 
dishonorable conditions.  38 C.F.R. § 3.12(d)(4).

Additionally, the Board is aware that the appellant's 
character of discharge was later upgraded to under honorable 
conditions by the DOD Special Discharge Program.  The 
appellant primarily asserts that he is entitled to benefits 
in accordance with the provisions of 38 C.F.R. § 3.12(g) on 
the basis that his discharge was upgraded by the Special 
Discharge Review Program.  

As noted above, however, an honorable or general discharge 
awarded under this program effective April 5, 1977, does not 
remove any bar to benefits imposed by 38 C.F.R. § 3.12(c) and 
(d).  38 C.F.R. § 3.12(h)(2).  In this instance, the 
appellant's discharge was not upgraded on an individual 
basis, based upon uniform standards, but rather on a group 
basis (specifically the DOD Special Discharge Review 
Program).  It is therefore not the last word on discharge 
status.

In November 1978, the Department of Army Discharge Review 
Board as required by Public Law 95-126 re-reviewed the 
appellant's discharge upgrade and determined on an individual 
basis that the appellant did not qualify for upgrading under 
the uniform standards for discharge review.  Since, on an 
individual case basis, the appellant's discharge was not 
upgraded under uniform standards, the honorable or general 
discharge awarded under the Discharge Review Board does not 
remove any bar to benefits imposed under this section. 38 
C.F.R. § 3.12(h)(1). This means that the discharge review 
upgrade that the appellant received is simply not considered 
a legitimate upgrade to remove the bar to VA benefits.  It is 
the subsequent determination by the Department of Army 
Discharge Review Board that is binding upon VA.

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. §§ 5303 and 5107(b) and 38 C.F.R. §§ 3.12 and 3.354.


ORDER

New and material evidence having been submitted, the 
application to reopen the previous determination regarding 
the character of the appellant's discharge being a bar to the 
receipt of benefits administered by VA is granted.

The character of the appellant's discharge is a bar to 
benefits administered by the Department of Veterans Affairs 
benefits and the appeal is denied.



____________________________________________
Mary Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


